DETAILED ACTION
This action is pursuant to the claims filed on 07/19/2018. Claims 1-20 are pending. A first action on the merits of claims 1-20 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figure 4, reference character 413 incorrectly says “ACTION MNODULE” instead of “ACTION MODULE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2, 5-7, and 10 are objected to because of the following informalities:  
Claim 2, “the number of leads” should be “a number of leads” to increase clarity.  
Claim 5, “the use of the patch” should be “a use of the patch” to increase clarity.
Claim 6, line 5, “an potential health risk” should be “a potential health risk” to increase clarity.
Claim 7; “to compare new data acquired via a plurality of leads to a baseline previously established from data acquired in a like manner.” should read “to compare new data acquired via a plurality of leads to a baseline previously established from data acquired via the plurality of leads.” to increase clarity of ‘a like manner’.
Claim 10, “the color of some portion of the interface” should read “a color of some portion of the interface” to increase clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an action module” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “an action module that provides recommended tasks to the user based on the results of the new data, baseline or interpolated data”. This limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only disclosure of “an action module” in the applicant’s specification can be found in Figure 4 and paragraph [0035] of the applicant’s PGPub (2020/0337583). Paragraph [0035] fails to disclose any structure or 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data acquired form the plurality of leads" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “data acquired from the plurality of leads”. Claims 2-6 and 18 inherit this deficiency. 
Claim 4 recites the limitation “the patch is applied by the user to themselves or to another person.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “the patch is applied by a user to themselves or to another person.”
Claim 6 recites the limitation “responsive to determining that there is an potential health risk of the heart, obtaining a personal baseline…”. It is unclear how obtaining a personal baseline is performed in response to a determination that there is a potential health risk of the heart. Such 
Claims 7-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processor and corresponding memory (personal device of claim 1 and 17, for example) configured to acquire and process the data received from the plurality of leads to compare said signals to a previously established baseline and/or record said signals for interpolation.
Claim 15 recites the limitation “the user based on the results of the new data, baseline or interpolated data.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “a user based on the results of the new data, baseline or interpolated data.”
Claim 15 recites the limitation “an action module that provides recommended tasks to the user based on the results of the new data, baseline or interpolated data” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The only disclosure of “an action module” in the applicant’s specification can be found in Figure 4 and paragraph [0035] of the 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claim 16 recites the limitation “an industry standard respective to information about the user.” There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “an industry standard respective to information about a user.”
Claim 17 recites the limitation “a personal device that is carried on the person of the user”. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, this limitation will be interpreted to read “a personal device that is configured to be carried on a person of a user”. Claim 20 inherit this deficiency.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 recites only an intended use, “wherein the patch is applied by the user to themselves or to another person”, and fails to further limit the subject matter of the claim.
Claim 5 recites only an intended use, “wherein the use of the patch or interface is personal or professional”, and fails to further limit the subject matter of the claim.
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 4, 17, and 20 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 4 recites the limitation “wherein the patch is applied by the user to themselves or another person” and positively recites the human body. For examination purposes, this limitation will be interpreted to read “wherein the patch is configured to be applied by a user to themselves or to another person”.
Claim 17 recites the limitation “a personal device that is carried on the person of the user” and positively recites the human body. For examination purposes, this limitation will be interpreted to read “a personal device that is configured to be carried on a person of a user”. Claim 20 inherits this deficiency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-8 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticiapted by Masuda (U.S. PGPub No. 2019/0282821).
Regarding claim 7, Masuda teaches a heart monitoring system (Fig 5, medical device 500) comprising an interface (Fig 5 interface pod 540 and device controller 520 disclosed in [0062, 0178]) configured to compare new data acquired via a plurality of leads (Fig 5 ECG electrode leads 512) to a baseline previously established from data acquired in a like manner ([0174-0175], newly recorded data is compared to a baseline dataset).
Regarding claim 8, Masuda further teaches wherein the baseline is established with at least one set of data acquired from the plurality of leads ([0174] baseline template is based on ECG signals acquired from leads 512).
Regarding claims 14, Masuda further teaches wherein the new data, the baseline or interpolated data are stored by the interface ([0185] baseline data is stored in local storage of interface).
Regarding claims 15, Masuda further teaches wherein the interface comprises an action module that provides recommended tasks to the user based on the results of the new data, baseline or interpolated data (Fig 5-6, step 612 provides patient with task to touch one or more touch electrodes; [0178] further discloses second task directing user to wear a therapy enabled device).
Regarding claim 16, Masuda further teaches wherein the baseline is replaced by an industry standard respective to information about the user ([0140] baseline thresholds can be determined by baseline ECG readings, medical conditions, health history, medications, demographics, and other baseline health metrics; this interpretation is made in view of [0051] of the instant application’s pgpub and its disclosure of ‘an industry standard’).
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticiapted by Marcus (U.S. PGPub No. 2016/0262619).
Regarding claim 19, Marcus teaches a heart monitoring system (system of fig 1) comprising a plurality of leads in communication with an interface wherein measurements of the heart are taken by the leads (ECG sensors 110 and interrogator device 250 are in communication as disclosed in [0037-0038], transferred to the interface and recorded therein for interpolation with respect to an electrocardiogram (Fig 5, steps 500-570 and [0060], interrogator device 250 receives ECG signals and interpolates the signals based on the standard interpolated 12-lead methodologies; [0050] disclosing interrogator device 50 capable of storing received data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty (U.S. PGPub No. 2011/0237924) in view of Sabesan (U.S. PGPub No. 2015/0094605).
Regarding claim 1, McGusty teaches a heart monitoring system (Fig 9 physiological sensor patch 70 and control module; [0025] disclosing use as ECG monitor) comprising: a self-adhesive patch having a plurality of leads attached thereto (Fig 9 and [0069 and 0094], patch 70 having adhesive on back of flexible layer 75 to adhere to user); and the leads in communication with a first data port (Fig 10, nine leads are in communication common connector 13); a personal device having a second data port and configured to support an interface (Figs 11 and 20, [0107], data collection module 130 having data collection port 142; data collection module 140 has interface at screen 133, input buttons 134/135, switch 140, and ; wherein the first and second data port enable the data acquired from the plurality of leads to be transmitted to the personal device (Figs 11-12 and [0111], data collection module 130 acquires signals from the connector 13). McGusty further teaches wherein the interface enables interaction with the programming of the data collection module and to initiate a recording of a heart event ([0101 & 0107] event button 148 and user input buttons 134/135).
McGusty fails to explicitly teach wherein the interface enables the creation of a baseline defining the status of the heart.
In related prior art, Sabesan teaches a similar heart monitoring system (Fig 11, system 1100) wherein a similar interface enables the creation of a baseline defining the status of the heart ([0037], interface instructs user to move and/or stay still to acquire a baseline status of the heart). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of the data collection module of McGusty in view of Sabesan to incorporate the interface enabling the acquisition of a baseline of the heart to arrive at the system of claim 1. Doing so would have been obvious to one of ordinary skill in the art to advantageously establish baseline readings of a specific user such that potential cardiac events (i.e., variations from the baseline) can be identified for further analyzation and/or for alerting the user (Sabesan [0037]; McGusty [0108]).
Regarding claim 2, McGusty further teaches wherein the number of leads attached to the self-adhesive patch is nine (Fig 10, nine electrode leads are present).
Regarding claim 3, McGusty further teaches wherein the patch comprises a single adhesive body (Fig 9, layer 75 defines a single adhesive body; layer 75 is interpreted as a single 
Regarding claim 4, McGusty further teaches wherein the patch is applied by the user to themselves or to another person (Fig 9, patch 70 is capable of being applied to the user by the user themselves or by another person).
Regarding claim 5, McGusty further teaches wherein the use of the patch or interface is personal or professional (the interface of data collection module 130 and patch 90 can be used by an amateur user or a professional).
Regarding claim 6, McGusty further teaches wherein data from the leads are stored via the personal device or a machine-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor ([0111] disclosing CPU of data collection module), facilitate performance of operations, comprising: receiving a request from a communication device to initiate a communication session ([0035] and Fig 26, event button 148 initiates request to initiate communication session); responsive to determining that there is an potential health risk of the heart ([0035] activation of event button 148 causes processor to determine there’s a potential health risk), storing subsequent ECG records in a database for future reference and processing ([0035] activation of event button 148 causes module to store data; [0111-0112] discloses data collection module storing all ECG recordings).
McGusty fails to teach wherein the performance operations include obtaining a personal baseline and storing the personal baseline.
Sabesan teaches a similar heart monitoring system (Fig 11, system 1100) wherein a similar interface enables the recording and storage of a personal baseline defining the status of 
Regarding claims 17 and 20, McGusty teaches a heart monitoring system (Fig 11-12, system 100) comprising an interface configured to acquire new data via a plurality of leads and stored therein (Fig 11-12 and [0111-0112], data collection module 110 comprises interface and is configured to acquire and store data from electrode leads ) wherein the interface is active on a personal device that is carried on the person of the user (data collection module 110 is a personal device (i.e., mobile and wireless device) and capable of being carried on the user); wherein the data comprises a P wave, QRS complex, T wave, U wave, PR interval, PR segment, QT interval or ST segment ([0025 & 0082] data is directed towards 12-lead ECG data and therefore necessarily comprises the claimed ECG waves, complexes, intervals, and/or segments).
Regarding claim 18, McGusty further teaches wherein the data stored on the personal device is configured to be retrieved and shared with at least one medical professional ([0111-0112 & 0116] data is sent to a remote monitoring and analysis center and to an ordering practitioner).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as applied to claim 7, and in further view of Cooke (U.S. PGPub No. 2007/0112275).
Regarding claim 9, Masuda further teaches wherein the interface reports the results of the comparison ([0175]; comparison is reported if the new data doesn’t match the baseline via an output notification).
Masuda fails to explicitly teach wherein the results of the comparison are reported if the new data does match the baseline (i.e., expected results that don’t require action by the user).
In related prior art, Cooke teaches a similar heart monitoring system (Fig 9) wherein results are reported to the user even when the results are expected, normal results and do not require action by the user ([0056], green light indicates a normal output). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface and notification system of Masuda in view of Cook such that the interface reports the positive and expected results to the user to arrive at the system of claim 9. Doing so would be obvious to one of ordinary skill in the art to yield the expected result of providing a user with positive feedback indicating that their current status is healthy and does not require further action.
Regarding claims 10-11, Masuda teaches the system of claim 9 as stated above, and further teaches wherein the results can be reported by the use of light ([0175]).
Masuda fails to explicitly teach wherein the results are reported by altering the color of some portion of the interface; wherein the color is changed to green for a normal result, yellow for an abnormal result and red for a limit exceeded result.
In related prior art, Cooke teaches a similar heart monitoring system (Fig 9) wherein results are reported to the user via altering the color of some portion of a similar interface 
Masuda/Cooke discloses substantially all the limitations of the claim(s) except the explicit teaching of green representing a normal result, yellow an abnormal result, and red a limit exceeded result.  It would have been an obvious matter of design choice before the effective filing date of the claimed invention to modify the light interface of Masuda in view of Cooke to incorporate a light indicator capable of displaying green, yellow, and/or red such that a green, yellow, and red indicator respectively represent a normal, abnormal and limit exceeded result. Doing so would be obvious to one of ordinary skill in the art as it is well-known that the green, yellow, and red respectively signify good/normal conditions, mild/moderate conditions, and severe conditions.
Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda as applied to claim 7, and in further view of McGusty.
Regarding claims 12-13, Masuda teaches the system of claim 7 as stated above, and further teaches wherein a reporting signal can be audio or visual ([0175] notification includes initiating an output device (e.g., speaker or light)).
Masuda fails to explicitly teach wherein the interface provides the option that the reporting is done via a visual notification, audio notification, or electronic notification.
In related prior art, McGusty teaches a similar heart monitoring system (Fig 11 system 100) wherein a similar notification can be reported to a user via an audible alert and/or a visual alert via a multicolor LED ([0101]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the interface of Masuda in view of McGusty to incorporate the interface with an audio and visual 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794